The only question made by this record is, had the county court a right and power to lay a tax for building a courthouse? This question is answered as to the power by the several acts of 1741, ch. 33, of 1795, ch. 433, and 1816, ch. 911, which confer its exercise on the county courts. There is no ground for the constitutional objection, for the people of the State have not "been taxed without the consent   (409) of themselves, or their representatives in General Assembly, freely given." Where a tax is to bear on all the citizens of the State or on all the property of the State, for general and public purposes, the Legislature can best judge of the amount *Page 214 
to be assessed and of the proportion in which it ought to be collected; and this power they have accordingly exercised themselves, without exception.
But the county courts can best judge of the public local wants of their respective counties and the resources of their citizens; and as these vary with almost every county in the State the power of limited taxation is necessarily and most conveniently confided to them. Without it it would be difficult, if not impossible, to conduct the affairs of the State; and its undisputed exercise for nearly a century, amidst a people watchful of their rights and never backward in resisting a lawless power, is a strong proof, not merely of its benefit to the community, but of the correctness of its principle. After an acquiescence so complete no court would declare an act unconstitutional with any evidence short of that producing perfect conviction.
(410)